

117 HR 2488 IH: No Taxpayer Funding for the U.N. Population Fund
U.S. House of Representatives
2021-04-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2488IN THE HOUSE OF REPRESENTATIVESApril 13, 2021Mr. Roy (for himself, Mrs. Miller of Illinois, Mr. Mooney, Mr. LaMalfa, Mr. Kelly of Mississippi, Mr. Bilirakis, Mr. Duncan, Mr. Biggs, Mrs. Greene of Georgia, Mrs. Wagner, Mr. Babin, Mr. Jackson, Ms. Herrell, Mr. Good of Virginia, Mr. Posey, Mr. Perry, Mr. Waltz, Mr. Rosendale, Mr. Lamborn, Mr. Steube, Mrs. Hartzler, Mr. Clyde, Mr. Cawthorn, Mr. Williams of Texas, Mr. Johnson of Ohio, Mr. Gohmert, Mr. Budd, Mrs. Boebert, Mr. Cloud, Mr. LaTurner, Mr. Graves of Louisiana, Mr. Rose, Mr. Harris, Mr. Fortenberry, Mr. Palmer, Mr. Latta, Mr. Mast, Mr. Aderholt, Mr. Fulcher, Mr. Grothman, Mr. Hice of Georgia, and Mr. Norman) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo prohibit United States contributions to the United Nations Population Fund.1.Short titleThis Act may be cited as the No Taxpayer Funding for the U.N. Population Fund. 2.Prohibition on United States contributions to the United Nations Population FundNo funds available to the Department of State or any other department or agency may be used to provide contributions directly or indirectly to the United Nations Population Fund.